Citation Nr: 1600194	
Decision Date: 01/05/16    Archive Date: 01/12/16

DOCKET NO.  14-18 321	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to service connection for chronic sinusitis.

4.  Entitlement to service connection for allergic rhinitis.

5.  Entitlement to service connection for migraine headaches.

6.  Entitlement to service connection for respiratory condition.

7.  Entitlement to service connection for arthritis, unspecified.

8.  Entitlement to service connection for right knee condition.

9.  Entitlement to service connection for left knee condition.


REPRESENTATION

Appellant represented by:	National Association of County Veterans Service Officers


ATTORNEY FOR THE BOARD

C.S. De Leo


INTRODUCTION

The Veteran served on active duty from February 1971 to November 1972.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a February 2013 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Lincoln, Nebraska.

This appeal was processed using the Virtual VA and the Veterans Benefits Management System (VBMS) paperless claims processing systems.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of this electronic record.

The issues of entitlement to service connection for allergic rhinitis, sinusitis, and migraine headaches are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran likely has bilateral hearing loss that is attributable to his active military service.

2.  The Veteran likely has tinnitus that is attributable to his active military service.

3.  The preponderance of the evidence reflects that the Veteran does not have a respiratory condition attributable to his active military service.

4.  The preponderance of the evidence reflects that the Veteran does not have arthritis attributable to his active military service.

5.  The preponderance of the evidence reflects that the Veteran does not have a right knee disability attributable to his active military service.

6.  The preponderance of the evidence reflects that the Veteran does not have a left knee disability attributable to his active military service.


CONCLUSIONS OF LAW

1.  Bilateral hearing loss was incurred during active military service.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2015).

2.  Tinnitus was incurred during active military service.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2015).

3.  A respiratory condition was not incurred during active military service.  38 U.S.C.A. §§ 1110, 1154(b), 5103(a), 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2015).

4.  Arthritis was not incurred during active military service.  38 U.S.C.A. §§ 1110, 1154(b), 5103(a), 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2015).

5.  A right knee disability was not incurred during active military service.  38 U.S.C.A. §§ 1110, 1154(b), 5103(a), 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2015).

6.  A left knee disability was not incurred during active military service.  38 U.S.C.A. §§ 1110, 1154(b), 5103(a), 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

When VA receives a complete or substantially complete application for benefits, it must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  See also Quartuccio v. Principi, 16 Vet. App. 183 (2002); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Here, VA's duty to notify was satisfied through a notice letter dated in November 2012, that informed the Veteran of his duty and VA's duty for obtaining evidence and the process by which disability ratings and effective dates are assigned.  

VA must also make reasonable efforts to assist the appellant in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  Here, service treatment records (STRs), VA treatment records, private treatment records, correspondence from the Veteran's fiancée, and the Veteran's lay statements have been obtained and associated with the claims file.  The Veteran has not identified any additional records that should be obtained prior to a Board decision.  

The Veteran was also provided VA examinations in January 2013 regarding the disabilities on appeal.  See 38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159; Wells v. Principi, 326 F.3d 1381 (Fed. Cir. 2003).  The Board finds these examinations are adequate for the purpose of evaluating the claim as the examiners reviewed the Veteran's pertinent medical history, considered his self-reported history, and provided medical opinion evidence sufficient to rate the disability on appeal.  See generally Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  

The Veteran has not been provided an examination regarding the service connection claim for unspecified arthritis.  Under McLendon v. Nicholson, 20 Vet. App. 79 (2006), in disability compensation (service connection) claims, the VA must provide a VA medical examination when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, and (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the Veteran's service or with another service-connected disability, but (4) insufficient competent medical evidence on file for the VA to make a decision on the claim.  Here, there is no true indication that any incident occurred in service or that the Veteran has an underlying disability related to arthritis.  Therefore, an examination is unnecessary.   

II.  Analysis

Service Connection 

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303 (2015).  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity for certain diseases.  38 C.F.R. §§ 3.303(a),(b), 3.309(a) (2015); see also Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  

Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2015).  In order to establish service connection for the claimed disorder, there must be (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical, or in certain circumstances, lay evidence of a nexus between the claimed in-service disease or injury and the current disability.  See 38 C.F.R. § 3.303 (2015); see also Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004); Hickson v. West, 12 Vet. App. 247, 253 (1999); Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  

The requirement of a current disability is "satisfied when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim."  See McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).  The standard is whether a disability exists at the time the claim was filed.  See Romanowsky v. Shinseki, 26 Vet. App. 289, 293 (2013).  Additionally, service connection for certain chronic diseases, such as sensorineural hearing loss, may be established on a presumptive basis by showing that the disease manifested itself to a degree of 10 percent or more within one year from the date of separation from service.  38 C.F.R. §§ 3.307(a)(3), 3.309(a).  The Board must determine the value of all evidence submitted, including lay and medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  

Determinations as to service connection will be based on review of the entire evidence of record, to include all pertinent medical and lay evidence, with due consideration to VA's policy to administer the law under a broad and liberal interpretation consistent with the facts in each individual case.  38 U.S.C.A. § 1154(a); 38 C.F.R. § 3.303(a).

While medical evidence is generally required to establish a medical diagnosis or to address other medical questions, lay statements may serve to support claims by substantiating the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 F.3d 1372, 1376 (Fed Cir. 2007); see Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) (lay evidence is potentially competent to establish the presence of disability even where not corroborated by contemporaneous medical evidence); see also Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009) (in some cases, lay evidence will be competent and credible evidence of etiology).  

The Board must determine the value of all evidence submitted, including lay and medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  The evaluation of evidence generally involves a 3-step inquiry. First, the Board must determine whether the evidence comes from a "competent" source.  The Board must then determine if the evidence is credible, or worthy of belief. Barr v. Nicholson, 21 Vet. App. 303, 308 (2007) (observing that once evidence is determined to be competent, the Board must determine whether such evidence is also credible).  The third step of this inquiry requires the Board to weigh the probative value of the proffered evidence in light of the entirety of the record. 

Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, all of the evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (finding that the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis herein focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (holding that the law requires only that the Board address its reasons for rejecting evidence favorable to the Veteran). 

The standard of proof to be applied in decisions on claims for veterans' benefits is set forth in 38 U.S.C.A. § 5107 (West 2014).  A claimant is entitled to the benefit of the doubt when there is an approximate balance of positive and negative evidence.  See 38 C.F.R. § 3.102.  When a claimant seeks benefits and the evidence is in relative equipoise, the claimant prevails.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  The preponderance of the evidence must be against the claim for benefits to be denied.  See Alemany v. Brown, 9 Vet. App. 518 (1996).


Service Connection for Bilateral Hearing Loss and Tinnitus

The Veteran seeks service connection for bilateral hearing loss and tinnitus that he asserts is attributable to noise exposure during service.  Specifically, the Veteran asserts that bilateral hearing loss and tinnitus is due to exposure to loud noises from pistols, rifles, grenades, machine guns, tanks and tracks, and diesel engines.  See November 2012 Tinnitus Questionnaire.  According to the Veteran's Certificate of Release or Discharge from Active Duty Service, DD 214, the Veteran's Military Occupational Specialty (MOS) was a Motor Transport Operator.  

A hearing loss disability is defined with regard to audiometric testing involving pure tone frequency thresholds and speech discrimination criteria.  38 C.F.R.           § 3.385.  For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  Id.  The threshold for normal hearing is between 0 and 20 decibels and higher thresholds show some degree of hearing loss.  Hensley v. Brown, 5 Vet. App. 155, 157 (1993).  

The Veteran's November 1972 separation examination Report of Medical History reflects that the Veteran checked "yes" indicating hearing loss.  However, the Veteran's service treatment records are silent for any complaints of bilateral hearing loss or tinnitus.  Post-service medical evidence concerning this issue consists solely of the January 2013 VA audiology examination, and private treatment records from Dr. C.A.F.  

During the January 2013 VA audiology examination, the Veteran reported service-related noise exposure from trucks, small arms fire, tank fire and "night fire."  He also reported that he was employed as a heavy equipment operator.  The examiner opined that it is less likely than not that the Veteran's hearing loss was caused by or a result of military noise exposure.  In so finding, the examiner observed that the Veteran's service treatment records reflect no progression in hearing thresholds from enlistment to separation.  Additionally, the examiner explained that exposure to either impulse sounds or continuous exposure can cause a temporary threshold shift that disappears in 16 to 48 hours after exposure to loud noise, which may also damage the structure of the inner ear resulting in an immediate hearing loss.  According to the examiner, continuous exposure to loud noise can also damage the structure of the hair cells resulting in hearing loss.  If the hearing does not recover completely from a temporary threshold shift, a permanent hearing loss exists.  The examiner concluded that since the damage is done when exposed to noise, a normal audiogram subsequent to the noise exposure would verify that hearing had recovered without permanent loss.  The examiner also opined that it was less likely than not that tinnitus is related to in service noise exposure because the Veteran did not provide an event in service to establish a nexus between the claimed in-service disease or injury and the current disability.

Post-service treatment records consist of a private nexus opinion from Dr. C.A.F.  Of record is correspondence dated in April 2013 from Dr. F. who reported that he reviewed some of the Veteran's military service records.  Upon review, the Veteran reported that during military service he was exposed to loud noises of tank fire, and rifle fire.  He also reported experiencing symptoms of tinnitus that begin in the early 1970s.  Since military service, he reported that he was involved in heavy equipment operation.  Dr. F. reported that he examined the Veteran and diagnosed bilateral hearing loss and tinnitus.  See April 2013 Private Audiology Examination from The Hearing Clinic.  After examination and interviewing the Veteran, Dr. F. opined that "it was quite likely that the noise exposure [the Veteran] suffered during [his] military service was the beginning of [his] hearing loss and tinnitus."  In so finding, Dr. F. concluded that "the type and degree of [the Veteran's] hearing level is consistent with noise induced hearing loss."

As the first evidence of sensorineural hearing loss was not shown in service or within one year of service separation, service connection for hearing loss cannot be granted on a presumptive basis.  38 C.F.R. § 3.303.  However, service connection for hearing loss can still be established if medical evidence shows that a current impaired hearing disability is actually due to incidents during service.  Hensley  v. Brown, 5 Vet. App. 155 (1993).

The Veteran asserts that bilateral hearing loss and tinnitus are due to noise exposure in service associated with his MOS.  Lay evidence may be competent on a variety of matters concerning the nature and cause of disability.  Jandreau, 492 F.3d at 1377 n.4.  The general principle that acoustic trauma may lead to auditory impairment is commonly known and, therefore, the Veteran's claim that his hearing loss and tinnitus are related to in-service acoustic trauma has some tendency to make a nexus more likely than it would be without such an assertion.  
As noted above, the competent medical evidence has established that the Veteran carries a current diagnosis of bilateral hearing loss and tinnitus, which the Veteran has reported began during service in the early 1970s.  See April 2013 Correspondence from Dr. C.A.F.  The Board acknowledges that in the January 2013 VA examination report, the examiner stated that she found it less likely than not that the Veteran's bilateral hearing loss and tinnitus was etiologically linked to military service.  However, the Board finds that this medical opinion did not give due consideration to the Veteran's competent account of the onset of symptoms in service and their continuity thereafter.  The examiner provided no reason for rejecting the Veteran's lay history, instead merely explaining that exposure to either impulse sounds or continuous exposure can cause a temporary threshold shift that disappears shortly after exposure to loud noise, which may also damage the structure of the inner ear resulting in an immediate hearing loss.  According to the examiner, continuous exposure to loud noise can also damage the structure of the hair cells resulting in hearing loss.  As noted above, the examiner concluded that understanding the damage is done when exposed to noise, a normal audiogram subsequent to the noise exposure would verify that the Veteran's hearing had recovered without permanent loss.  Importantly, the Board notes that Dr. F. determined that the noise exposure during military service was "the beginning of [the Veteran's] hearing loss and tinnitus."  It appears from the January 2013 VA examiner's opinion, that the Veteran experienced an onset of hearing loss in service that was temporary.  The examiner, however, did not address Dr. F.'s positive nexus opinion that the noise exposure he experienced during military service was "the beginning of [the Veteran's] hearing loss and tinnitus."  Based on the foregoing, the Board finds that this opinion is not probative.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).
Although it does not appear that Dr. F. had access to the Veteran's entire STRs, the Board points out that claims file review is not a requirement for medical opinions, and that a medical opinion may not be discounted solely because the opining clinician did not conduct such a review.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  

Consequently, and given that the Veteran is diagnosed with bilateral hearing loss and tinnitus and that he has credibly reported that the symptoms of bilateral hearing loss and tinnitus began in service and have continued to the present, the Board finds that it is as likely as not that the Veteran's currently diagnosed bilateral hearing loss and tinnitus is traceable to military service.  With resolution of reasonable doubt in the Veteran's favor, service connection for tinnitus is warranted.  38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Therefore considering the totality of the evidence, to include: current hearing loss and tinnitus diagnoses and the Veteran's lay statements (including the Veteran's report of acoustic trauma in service), the Board finds that the evidence is at least in equipoise on the question of a nexus, based on continuity of symptomatology, between service and the current bilateral hearing loss.  Resolving reasonable doubt in the Veteran's favor, the claim of service connection for bilateral hearing loss and tinnitus is granted.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102. 

Service Connection for a Respiratory Condition

STRs dated in March 1971 and April 1971 shows a diagnosis for acute respiratory disease (ARD).  A March 1971 STR shows the Veteran reported to the emergency room with complaints of difficulty breathing and was diagnosed with pneumonia and acute respiratory disease (ASD) during basic training.  

Emergency room treatment records show the Veteran reported to the emergency room with complaints of decreased breathing, chest pains, chronic cough, chills, and a fever.  In the resulting report, the examiner noted the Veteran recently graduated from basic training at Fort Leonard Wood, MO where he reported having had several acute upper respiratory infections.  He was currently on 15 days of furlough.  The Veteran reported that since he arrived home from basic training his symptoms have increased in severity.  He was initially diagnosed with pneumonitis, which was later determined to be acute bronchitis.  He was admitted for treatment on April 26, 1971 and discharged on April 29, 1971.  See VA Hospital Grand Island Nebraska Treatment Records.

The Veteran's November 1972 separation examination Report of Medical History reflects that the Veteran checked "yes" to having coughed up blood and "yes" indicating pain or pressure in the chest.

The Veteran was afforded a VA respiratory examination in January 2013, at which time he reported symptoms to include a sharp pain in the left side of his chest, coughing and watery eyes.  He reported difficulty with high humidity and "difficulty getting enough air."  He reported that his sinuses were getting worse and were agitated by perfume and smoke.  Fresh air and the use of an inhaler helped his coughing.  He reported using an inhaler for a couple of years coupled with other medications to include atenol, doxazosin, and maxzide.  In the resulting report, the examiner did not provide a diagnosis and checked "no" indicating that the Veteran did not have a pulmonary condition.  Chest x-rays of the lungs revealed numerous old right rib fractures and mild cardiomegaly.  According to the examiner, the Veteran's respiratory condition was less likely than not incurred in or caused by diagnosis of acute bronchitis that occurred during military service "in and around April 26, 1971."  The examiner based his conclusion on the Veteran's reports that a recent assessment by pulmonary services determined that he did not have pleurisy and also that his separation examination notes sinusitis, hay fever, pain in chest, but also notes "no service aggravation" for these conditions.  The examiner further acknowledged an April 30, 2011 treatment record, which notes admission for bronchitis type symptoms, treated with prompt recovery as well as the December 1968 correspondence from Dr. WM.S.B., a private clinician, noting "pre-existing" perennial nasal congestion and atrophic rhinitis at the age of 17 and treatment of desensitization allergy shots.  According to the examiner, the Veteran denied allergy shots during or after service and his STRs are silent for a history of trauma to the chest.  The examiner concluded that the medical evidence of record does not support a respiratory condition secondary to acute bronchitis during military service.

As discussed above, the January 2013 VA examiner who conducted a respiratory condition examination determined that the Veteran's "respiratory condition" was less likely than not incurred in or caused by diagnosis of acute bronchitis that occurred during military service "in and around  April 26, 1971."  The examiner also noted pre-existing perennial nasal congestion and atrophic rhinitis (e.g. respiratory condition) did not support a respiratory condition secondary to acute bronchitis in service.  In so finding, the examiner checked "no" indicating that the Veteran did not have any of the listed pulmonary conditions, and also did not provide a diagnosis of a respiratory condition; however, the examination report reflects the examiner checked "yes" to indicate that the Veteran's "respiratory condition" required intermittent use of inhalational bronchodilator therapy.  Additionally, the examiner pointed out the Veteran described his respiratory condition as pain on the left side of his chest.  

Regarding the first element of service connection, the medical evidence of record reflects no treatment of or current diagnosis of current respiratory condition.  Crucially, the first element of service connection is not established, and the claim fails on this element alone.  As the absence of any one element will result in denial of service connection.  Coburn v. Nicholson, 19 Vet. App. 427, 431 (2006).

The Board acknowledges that the Veteran himself believes that there is a relationship between his chest pain and acute bronchitis diagnosed during active military service.  The Board finds the Veteran's statements with respect to his symptoms, are considered to be competent evidence within his personal experience.  Lay evidence may be competent on a variety of matters concerning the nature and cause of disability.  Jandreau v. Shinseki, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007).  However, once the threshold of competency is met, the Board must consider how much of a tendency a piece of evidence has to support a finding of the fact in contention.  Not all competent evidence is of equal value.  

The Board finds the objective clinical findings by medical professionals aware of his symptoms more probative than the Veteran's statements.  The examiner is a medical professional, and they were able to review the overall record, including the Veteran's history and opinions.  The competent evidence of record supports the conclusion that there is no evidence of current respiratory condition that is attributable to incident or injury in service.  While there is medical evidence of acute bronchitis in service, the Board emphasizes that Congress specifically limited entitlement to service connection for disease or injury to cases where such incidents have resulted in a disability.  38 U.S.C.A. § 1110 (West 2014).  Hence, in the absence of competent evidence that the Veteran currently has a respiratory disability to an extent recognized as a disability under the governing regulation, there can be no award of service connection.  Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998); Brammer v. Derwinski, 3 Vet. App. 223 (1992). 

In determining whether service connection is warranted, VA is responsible for considering both the positive and negative evidence.  If the evidence, as a whole, is supportive or is in relative equipoise (i.e., about evenly balanced), then the veteran prevails.  Conversely, if the preponderance of the evidence is negative, then service connection must be denied.  See 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  See also Dela Cruz v. Principi, 15 Vet. App. 143, 148-49 (2001).  Here, the evidence is not in relative equipoise.  The Veteran's lay assertion is assigned less probative weight than the medical evidence of record.  Absent the showing of underlying disability that is related to service, there is no basis to establish service connection.  

In arriving at the decision to deny the claim, the Board has considered the applicability of the benefit-of-the-doubt doctrine enunciated in 38 U.S.C.A. § 5107(b).  However, as there is not an approximate balance of evidence, that doctrine is not helpful to the claimant.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).  




Service Connection for Arthritis

The Veteran seeks service connection for arthritis, but did not provide any information with respect to the location or joint affected by arthritis.

The Veteran's STRs contain no complaints of, diagnosis of, or treatment for arthritis.  The Veteran's November 1972 separation examination Report of Medical History reflects that the Veteran checked "yes" to having arthritis.

Regarding the first element of service connection, the medical evidence of record reflects no treatment of or current diagnosis of arthritis.  Crucially, the first element of service connection is not established, and the claim fails on this element alone.  As the absence of any one element will result in denial of service connection.  Coburn v. Nicholson, 19 Vet. App. 427, 431 (2006).

The Board acknowledges that the Veteran himself believes that he has arthritis as a result of his active service.  While the Veteran is competent to report (1) symptoms observable to a layperson; (2) a diagnosis that is later confirmed by clinical findings; or (3) a contemporary diagnosis, he is not competent to independently render a medical diagnosis or opine as to the specific etiology of a condition.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009) (in some cases, lay evidence will be competent and credible evidence of etiology).  Consequently, lay assertions of medical diagnosis or etiology cannot constitute evidence upon which to grant the claim for service connection.  Lathan v. Brown, 7 Vet. App. 359, 365 (1995).

As discussed above, the Veteran was not afforded a VA examination to determine whether he had arthritis.  A medical examination is not warranted because there is no evidence of such a condition.  The Board emphasizes that Congress specifically limited entitlement to service connection for disease or injury to cases where such incidents have resulted in a disability.  38 U.S.C.A. § 1110 (West 2014).  Hence, in the absence of competent evidence that the Veteran currently has arthritis to an extent recognized as a disability under the governing regulation, there can be no award of service connection.  Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998); Brammer v. Derwinski, 3 Vet. App. 223 (1992). 

The nexus requirement may be satisfied by evidence that a chronic disease subject to presumptive service connection (here, arthritis) manifested itself to a compensable degree within one year of separation from service.  38 U.S.C.A. 
§§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  Here, there is no evidence that the Veteran was diagnosed with arthritis within one year of separation.  There are no post-service treatment records reflecting treatment or diagnosis of arthritis or finding that arthritis manifested within one year of his separation from service. 
Therefore, presumptive service connection is not warranted. 

Arthritis is a chronic condition as set forth in 38 C.F.R. § 3.303(a).  Therefore, the theory of continuity of symptomatology is applicable in this case.  38 C.F.R. 
§ 3.303(a), (b); see also Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  In this case, a finding of continuity of symptoms is not warranted because the Veteran's assertion that his arthritis is related to service is not credible for the following reasons.  The Board acknowledges that November 1972 separation examination Report of Medical History reflects that the Veteran checked "yes" to having arthritis, however the medical evidence of record does not show diagnosis or treatment.  Further, his STRs do not note complaints of, treatment of, or diagnosis of arthritis.  Additionally, there are no post-service treatment records that provide evidence of continuity of symptoms.  Lastly, the Veteran first filed his claim for arthritis in November 2012, 40 years after his separation from service.  Shaw v. Principi, 3 Vet. App. 365 (1992) (a veteran's delay in asserting a claim can constitute negative evidence that weighs against the claim).  For these reasons, the Veteran's assertion of continuity of symptoms is not credible and therefore service connection based on this theory is not warranted.  38 C.F.R. § 3.303(b). 

Absent the showing of underlying disability that is related to service, there is no basis to establish service connection.  In arriving at the decision to deny the claim, the Board has considered the applicability of the benefit-of-the-doubt doctrine enunciated in 38 U.S.C.A. § 5107(b).  However, as there is not an approximate balance of evidence, that doctrine is not helpful to the claimant.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).  

Service Connection for a Bilateral Knee Disability

The Veteran seeks service connection for a bilateral knee disability that he asserts was aggravated by marching during active military service.  See May 2014 VA Form 9.

A February 1972 STR shows the Veteran presented with left knee pain caused by bumping his knee while on guard duty.  Examination revealed some tenderness and no swelling or effusion.  An x-ray of the knee was ordered for further examination.

A subsequent February 1972 STR shows the Veteran was treated for persistent pain of the left knee.  Examination revealed tenderness.  There was no effusion or swelling.  The examiner noted that there was no active disease process.

A July 1972 STR shows the Veteran presented with complaints that his left knee had been bothering him for the past three days.

In January 2013 the Veteran underwent VA examination for a knee condition.  The examiner's report notes that the Veteran reported that in 1974, post-service discharge, he injured his right knee when he stepped into a hole while hunting, which resulted in the knee being casted.  He also denied having hurt his knee during active military service.  Physical examination revealed knee flexion to 120 degrees, with objective evidence of pain at 120 degrees, and extension to 0 degrees bilaterally.  There was no additional degree of limitation after repetitive testing.  Results from muscle strength testing were 5/5 (normal) with dorsiflexion and plantar flexion.  Stability testing was within normal limits and x-ray of the knees revealed right knee patella enthesophyte and left knee patella bipartite.  After examination and interviewing the Veteran, the examiner did not diagnose a current knee disability and opined that it was less likely than not that a bilateral knee disability was incurred in or caused by complaints of knee pain that occurred "in or around February 1972 and July 1972" during active military service.  In so finding, the examiner concluded that current x-rays of the knees were negative, the Veteran's separation examination did not document complaints of a knee condition, and also that the Veteran denied injury of the knees during service and reported having injured his right knee after service discharge.

Regarding the first element of service connection, the medical evidence of record reflects no diagnosis of current knee condition.  Crucially, the first element of service connection is not established, and the claim fails on this element alone.  As the absence of any one element will result in denial of service connection.  Coburn v. Nicholson, 19 Vet. App. 427, 431 (2006).

The Board has also considered the medical and lay evidence of record and finds that the preponderance of the evidence is against the Veteran's claim of service connection for a bilateral knee disability.  The Veteran is competent to state what symptoms he experiences.  See Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011).  He himself has not claimed and the record does not show that he had pertinent disability in service or that he currently has a bilateral knee disability.  The Veteran has reported the symptoms of knee pain to the VA clinical provider and asserted the same on his application for compensation.  However, no underlying disability has been identified and the Veteran does not claim otherwise.  

Additionally, despite his reports of knee pain in service, he has identified date of onset of symptoms attributable to knee injury as occurring in 1974, post-service discharge.  Absent the showing of underlying disability that is related to service, there is no basis to establish service connection.  In arriving at the decision to deny the claim, the Board has considered the applicability of the benefit-of-the-doubt doctrine enunciated in 38 U.S.C.A. § 5107(b).  However, as there is not an approximate balance of evidence, that doctrine is not helpful to the claimant.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).  


ORDER

Service connection for bilateral hearing loss is granted.

Service connection for tinnitus is granted.

Service connection for a respiratory condition is denied.  

Service connection for a right knee condition is denied.

Service connection for a left knee condition is denied.

Service connection for arthritis, unspecified is denied.


REMAND

Service Connection for Sinusitis and Allergic Rhinitis

The Veteran asserts that he has a pre-existing chronic sinus disorder and rhinitis that was aggravated beyond its normal progression during active military service.  According to the Veteran, he was diagnosed with perennial nasal congestion and atrophic rhinitis at the age of 17 prior to active military service.  Additionally, he asserts that after exposure to the gas chamber during basic training, he developed pulmonary problems, as well as worsening of his sinus problems.

Diseases of allergic etiology may not be disposed of routinely for compensation purposes as constitutional or developmental abnormalities.  Service connection must be determined on the evidence as to existence prior to enlistment and, if so existent, a comparative study must be made of its severity at enlistment and subsequently.  Increase in the degree of disability during service may not be disposed of routinely as natural progress or as due to the inherent nature of the disease.  Seasonal and other acute allergic manifestations subsiding on the absence of or removal of the allergen are generally to be regarded as acute diseases, healing without residuals.  The determination as to service incurrence or aggravation must be on the whole evidentiary showing.  38 C.F.R. § 3.380 (2015).   

Review of the Veteran's March 1971 STRs reveal findings of symptoms suggestive of, or a diagnosis of a sinus condition, to include sore throat and cough.  In fact, in March 1971 the Veteran was prescribed cough medicine.  Additionally, his November 1972 separation examination notes sinusitis, hay fever."  His entrance examination report revealed normal findings. 

A March 1971 STR shows that during the third week of basic training the Veteran reported to medical due to difficulty breathing.  Chest x-rays were performed and the Veteran was diagnosed with pneumonia.

A June 1972 STR shows the Veteran was treated for a sinus condition, sore throat, and coughing.

On more than one occasion in September 1971 and November 1971, STRs show the Veteran reported with complaints of chest pain and constant cough for the past seven days.  He reported having had similar chest pain for the past 12 to 18 months.  He was noted as having multiple allergies treated with allergy shots and a history of coughing and bronchitis.

Pertinent evidence of record includes private treatment records, which reflect that the Veteran was diagnosed with atrophic rhinitis in January 1968 at 17 years of age.  In correspondence dated in December 1968, Dr. WM.S.B, a private clinician, explained that the Veteran underwent skin tests and since that time had been on desensitization allergy shots with regularity through August 1968.  According to Dr. B., the Veteran was expected in January 1969 for preparation for the following season.  See December 1969 Correspondence from Dr. WM.S.B.

Post-service treatment records from his private ear, and nose, and throat physician, Dr. R.R.K., shows that the Veteran reported he developed pulmonary problems following exposure to the gas chamber in service.  In his May 2014 correspondence, Dr. K. opines that "there certainly is a chronological occurrence that would suggest that [exposure to the gas chamber] had an effect on [the Veteran].  

In a January 2013 Sinusitis/Rhinitis Disability Benefits Questionnaire (DBQ), the Veteran reported he was diagnosed with perennial nasal congestion and atrophic rhinitis at the age of 17 prior to active military service.  Examination revealed nasal mucosa consistent with allergies with no evidence of sinusitis.  The examiner diagnosed him with sinusitis and rhinitis, noting the condition is controlled with medication, such as sinus rinse.  In the resulting examination report, the examiner noted that the Veteran did not currently take medication for allergies but was treated for occasional sinus infections, and also that he had not received treatment for his allergies.  The examiner opined that the Veteran's nasal condition was clearly and mistakably not aggravated beyond its natural progression by exposure to tear gas in service.  In so finding, the examiner observed that the Veteran's symptoms in service consisted of an isolated event.  He also observed that the Veteran was treated for "occasional" sinus infections, and that prior to service he underwent allergy skin tests and desensitization allergy shots regularly from January 1968 through August 1968.  She further noted that the Veteran's current symptoms (defined as nasal congestion on both sides with nasal drainage) were reported by his ear, and nose, and throat specialist as continuous, therefore not consistently resolved with removal of allergens, such as pollen, from 2006 to May 2013.  She further noted that the symptoms were controlled with the medication, sinus rinse and antibiotics twice a year.  The examiner concluded that there was no objective evidence of chronic sinusitis and no evidence of residuals of a current condition that is well-controlled by medication.  

Pertinent evidence of record includes several personal letters from the Veteran's fiancée and family that he received during active military service, which show that he was hospitalized in approximately February 1971 and again in April 1971 while at Ft. Leonard Wood, MO.  

Additionally, medical evidence of record also shows the Veteran was admitted to the hospital from April 26, 1971 to April 30, 1971 and diagnosed with acute bronchitis.  See VA Hospital Grand Island Nebraska Treatment Records.
The January 2013 VA examiner determined that the Veteran's atrophic rhinitis with sinusitis pre-existed service and was not aggravated beyond its natural progression by the in-service exposure to tear gas.  Examination revealed nasal mucosa consistent with allergies with no evidence of sinusitis.  However, the examiner diagnosed him with sinusitis and rhinitis, noting the condition is controlled with medication, such as sinus rinse, opining that his symptoms were aggravated by environmental exposures and that he has been treated with antibiotics one to two times per year for sinusitis.  Additionally, the examiner determined that the Veteran had symptoms of chronic sinusitis currently affected by pansinusitis.

With regard to the claim of service connection for sinusitis and rhinitis, the examination report shows that the examiner diagnosed the Veteran with sinusitis and rhinitis, but also determined that current nasal mucosa was consistent with allergies with no evidence of sinusitis.  In so finding, the examiner concluded that it was an "isolated event in the military."  The examiner based the negative opinion on the Veteran not having adequate treatment for his allergies, concluding that his perennial nasal congestion and atrophic rhinitis with sinusitis was clearly and unmistakably not aggravated beyond its natural progression by in service exposure to tear gas.  

The Board finds the VA examiners opinion inadequate.  Although the VA examiner ultimately diagnosed the Veteran's condition as allergic rhinosinusitis, she did not acknowledge the post-service treatment records from the Veteran's private ear, and nose, and throat physician, Dr. K., who opined to the contrary that "there certainly is a chronological occurrence that would suggest that [exposure to the gas chamber] had an effect on [the Veteran].  See May 2014 Correspondence.  

Although the VA examiner opined that it was less likely than not that the Veteran's current rhinitis was aggravated beyond its normal progression in service, he also stated that he had been given antibiotics 1 to 2 times per year to treat sinusitis and also that symptoms are noted to be aggravated by environmental exposures.  As noted above, seasonal and other acute allergic manifestations subsiding on the absence of or removal of the allergen are generally to be regarded as acute diseases, healing without residuals.  38 C.F.R. § 3.380 (2015).  Here, the examiner noted that the Veteran was treated for "occasional" sinusitis and he was currently treated twice annually for sinusitis, in other words, he was not treated continuously throughout the year; nonetheless categorizing them as seasonal.  Additionally, the examiner concluded that there was greater than 50 percent obstruction of the nasal passage on both sides due to rhinitis.  While the VA examiner ultimately determined the current nasal mucosa was consistent with allergies with no evidence of sinusitis, finding that it was an isolated event in the military, he did not acknowledge the multiple occasions in which the Veteran was treated for sinusitis and nasal conditions documented by his STRs and whether these diagnoses were acute episodes, which had clinically resolved.  Thus, the Board finds that a clarifying medical opinion, which considers all of the evidence of record, and which provides an etiological opinion with sufficient rationale and explanation regarding the Veteran's sinusitis and rhinitis is necessary.

Additionally, the VA examiner noted that the Veteran's perennial nasal congestion and atrophic rhinitis with sinusitis pre-existed service and was clearly and unmistakably not aggravated beyond its natural progression by in service exposure to tear gas.  As such, an opinion must be sought regarding whether there is clear and unmistakable evidence that it was not otherwise aggravated by service.  Accordingly, on remand, a supplemental medical opinion as to whether or not any pre-existing sinusitis or rhinitis condition was aggravated beyond its normal progression during active military service, other than in service exposure to tear gas is necessary.

Service Connection for Migraine Headaches

The Veteran seeks service connection for migraine headaches.

A December 1971 STR shows the Veteran was treated for a severe headache.  He reported symptoms to include throbbing and visual disturbances.

A subsequent January 1972 STR shows the Veteran was treated for a migraine headache.  He reported having had frequent migraines.  Additionally, the Veteran's November 1972 separation examination Report of Medical History reflects that the Veteran checked "yes" to having frequent or severe headaches.

In January 2013 the Veteran was afforded a VA examination to determine the nature and etiology of migraine headaches.  The VA examiner concluded that the Veteran's migraine headaches pre-existed service.  In reaching this opinion the examiner referenced a December 1, 1971 STR noting that the Veteran reported having had headaches for the past 5 years.  

The Board finds the January 2013 medical opinion inadequate.  The VA examiner noted that the Veteran's headaches existed prior to service, as such, an opinion must be sought regarding whether there is clear and unmistakable evidence that it existed prior to service and if so, whether there is clear and unmistakable evidence that it was not aggravated by service.  Accordingly, on remand, a supplemental medical opinion as to whether or not any pre-existing headache condition was aggravated beyond its normal progression during active military service. 

Accordingly, the case is REMANDED for the following action:

1.  Return the Veteran's claims file to the examiner who conducted the January 2013 examination for sinusitis and rhinitis so a supplemental opinion may be provided.  If that examiner is no longer available, provide the Veteran's claims file to a similarly qualified clinician.  The claims file and a copy of this remand must be made available to the examiner for review, and the examiner must specifically acknowledge receipt and review of these materials in any reports generated.  A new examination is only required if deemed necessary by the examiner.  

2.  The examiner should determine whether the Veteran has sinusitis and rhinitis.  For any sinusitis or rhinitis diagnosed on examination, or during the pendency of the claim, even though it may have resolved at the time of the examination, the examiner should provide an opinion as to whether it is at least as likely as not (i.e., a 50 percent or greater probability) that such disability had its onset in service or is otherwise related to the Veteran's military service, to include his in-service treatment for sinusitis and rhinitis or symptoms thereof.  

In answering these questions, the examiner should address the Veteran's assertions of, and documentation reflecting, ongoing treatment for sinusitis or rhinitis-like problems since service.  The examiner must set forth the medical reasons for accepting or rejecting the Veteran's statements regarding continuity of symptoms since military service. 

If a current condition is determined as related to the Veteran's military service, to include his in-service treatment for sinusitis and rhinitis or for sinusitis or rhinitis symptoms, the examiner should provide an opinion as to whether it is medically undebatable that the Veteran's sinusitis or rhinitis pre-existed his entry into active military service.  If it is found as medically undebatable that sinusitis or rhinitis clearly preexisted service, the examiner should opine as to whether it is also medically undebatable that it was not aggravated to a permanent degree in service beyond that which would be due to the natural progression of the disease.  

With regard to the above, the examiner is advised that the evidentiary standard for whether a condition existed prior to service is "clear and unmistakable," which is a formidable evidentiary standard, requiring that the preexistence of a condition and the no-aggravation result be "undebatable."

All opinions expressed must be supported by a rationale for why the examiner arrived at the opinion.  If the examiner determines that he/she cannot provide an opinion without resorting to speculation, the examiner should explain the inability to provide an opinion, identifying precisely what facts could not be determined.  In particular, he/she should comment on whether an opinion could not be provided because the limits of medical knowledge have been exhausted or whether additional testing or information could be obtained that would lead to a conclusive opinion.  Jones v. Shinseki, 23 Vet. App. 382, 389 (2010).

3.  Return the Veteran's claims file to the examiner who conducted the January 2013 examination for migraine headaches so a supplemental opinion may be provided.  If that examiner is no longer available, provide the Veteran's claims file to a similarly qualified clinician.  The claims file and a copy of this remand must be made available to the examiner for review, and the examiner must specifically acknowledge receipt and review of these materials in any reports generated.  A new examination is only required if deemed necessary by the examiner.  

The examiner must determine whether the Veteran has migraine headaches and if so, provide opinions as to the following:

For any headache disorder diagnosed on examination, or during the pendency of the claim, even though it may have resolved at the time of the examination, the examiner should provide an opinion as to whether it is at least as likely as not (i.e., a 50 percent or greater probability) that such disability had its onset in service or is otherwise related to the Veteran's military service, to include any in-service treatment for headaches.  

If so, the examiner should opine as to whether it is medically undebatable that the Veteran's migraine headaches pre-existed his entry into active military service.  If it is found as medically undebatable that migraine headaches clearly pre-existed service, whether it is also medically undebatable that it was not aggravated to a permanent degree in service beyond that which would be due to the natural progression of the disease.  

With regard to the above, the examiner is advised that the evidentiary standard for whether a condition existed prior to service is "clear and unmistakable," which is a formidable evidentiary standard, requiring that the pre-existence of a condition and the no-aggravation result be "undebatable."

If the condition is not found to have preexisted a period of active service, whether it is at least as likely as not (50 percent or greater probability) that it began in or is related to active military service.  

The examiner must provide a complete explanation for his or her opinion(s), based on his or her clinical experience, medical expertise, and established medical principles.  If any of the above requested opinions cannot be made without resort to speculation, the examiner must state this and specifically explain whether there is any potentially available information that, if obtained, would allow for a non-speculative opinion to be provided. 

5.  After completing the above, and undertaking any additional evidentiary development deemed necessary, readjudicate the issues remaining on appeal.  If any benefit sought is not granted, the Veteran and his representative should be provided with a supplemental statement of the case.  An appropriate period of time should be allowed for response before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


